DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clarification
For reasons internal to the USPTO, this application has been reassigned. The present examiner regrets this inconvenience to applicant. 
Information Disclosure Statement
The information disclosure statement (IDS), dated 04/20/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 04/20/2022 are acknowledged.  
In light of claim amendments, the previous Claim Objections and 112(b) rejection have been withdrawn. 
Applicants’ arguments for the previous 102/103 rejections are not found persuasive. However, to clarify applicants arguments, the previous rejection is modified, specifically 102 rejection is withdrawn, but 103 rejection is modified. No new prior art is applied. Please also see the examiners response to applicants below.     
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 
Response to Arguments
Applicant’s arguments filed on 04/20/2022 have been fully considered but they are not persuasive for the reasons given below.   
Applicants’ argue that Alagarsamy does not disclose a sodium salt of apraglutide.
Prior art teaches GLP-2 agonists including apraglutide and their pharmaceutically acceptable salts. Sodium falls within the scope of pharmaceutically acceptable salt, based on the definition of FDA approved salts. 
In fact, sodium is the most common cation used in the pharmaceutical compounds or peptides. Moreover, FDA approved pharmaceutically acceptable salt, both cations and anions, wherein the sodium is one of the cation [see Table 1 in the evidentiary support in Berge et al, Journal of Pharmaceutical Sciences, Jan 1977, Vol.66, No.1, 1-19]. Therefore, one would be motivated to make salts with sodium in view of FDA recommendations. 
Applicants argue that the apraglutide taught by Alagarsamy suffers from the formation of impurities inherent to its synthesis methods. These impurities include Des-Gly4 apraglutide, Aspartimide3, Asp33-OH, Des-Ser7 apraglutide, and [Trp25, 2-(2,4,6-trimethoxyphenyl)]. 
Art teaches that purity exceeding 93%, which is interpreted as the purity is in between 93% to 100%, which reads applicants limitation. Since the prior art does not mention the impurities, it can be interpreted as the peptide in the prior art is close to 100% pure and the remaining extremely low impurities cannot be detected from the known technologies, and accordingly, it reads applicants limitation of impurities. 
Applicants argue that Alagarsamy does not teach or suggest the specific combination of peptide synthesis conditions and purification steps described in the instant specification. This specific combination allows the skilled artisan, for the first time, to both limit the production of and subsequently remove the p-Asp3 and D-His impurities to such an extent as to allow the production of the instantly claimed a sodium salt of apraglutide. 
Applicants claims are drawn to a product, not method of making the product. If applicants think the criticality is in specific preparative step(s), then applicants should claim method of making the product and its advantages etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alagarsamy et al (US 8,580,910 B2).     
Claim 1 is drawn to sodium salt of apraglutide [SEQ ID NO:2] having a purity of no less than 95% with the recited amounts of impurities. The dependent claims are further limited to impurities in the product. 
At the outset apraglutide [SEQ ID NO:2] is known and the sodium is FDA approved pharmaceutically acceptable salt and the limitation  > 95% of purity is interpreted as the product is close to the 100% pure and the impurities are extremely low and cannot be detected with known technologies. 
Alagarsamy et al teach apraglutide polypeptide [see SEQ ID NO:55], which is identical applicants apraglutide, wherein the purity is exceeding 93%, determined by reverse-phase analytical HPLC and also teaches that after purification the fractions were pooled and lyophilized [see col.23, lines 13-24]. 
In addition, Alagarsamy et al also teaches for their GLP-2 agonists including apraglutide as peptides with pharmaceutically acceptable salts [see claim 1]. 
The difference between Alagarsamy et al and instant claims are as follows:
(i) Alagarsamy et al silent on sodium salt of their peptides;
(ii) Alagarsamy et al also silent on recited impurities in their peptides. 
With regard to (i) of above, sodium is the most common cation used in the pharmaceutical compounds or peptides. Moreover, FDA approved pharmaceutically acceptable salt, both cations and anions, wherein the sodium is one of the cation [see Table 1 in the evidentiary support in Berge et al, Journal of Pharmaceutical Sciences, Jan 1977, Vol.66, No.1, 1-19]. Therefore, one would be motivated to make salts with sodium in view of FDA recommendations. 
With regard to (ii) of above, the teaching of exceeding 93% is interpreted as the purity is in between 93% to 100%, which reads applicants limitation. Since the prior art does not mention the impurities, it can be interpreted as the purity of peptide in the prior art is close to 100% and the extremely low impurities are not detectable from the known technologies, and accordingly, it reads applicants limitation of impurities. 
Alternatively, it would have been prima facie obvious to obtain purified compounds by purifying the compound using routine technique for purification, with the reasonable expectation of achieving a successful purified product, absent evidence to the contrary. Additionally, purified compound over old and known compound is unpatentable. In re Mertz, 97 F. 2d 599, 38 USPQ 143(CPA 1938). 
When claiming a purer form of a known compound, it must be demonstrated that the purified material possess properties and utilities not possessed by the unpurified material.  Ex parte Reed, 135 U.S.P.Q. 34, 36 (P.O.B.A. 1961), on reconsideration, Ex parte Reed, 135 U.S.P.Q. 105 (P.O.B.A. 1961). It has been well established that the mere purity of compound, in itself, does not render a substance unobvious Ex Parte Gray (BPAI 1989) 10 PQ2D 1922.
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants apraglutide and its pharmaceutically acceptable salts, sodium is FDA approved cation, etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to apply teachings of art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed product with a reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658